Citation Nr: 1602104	
Decision Date: 01/19/16    Archive Date: 01/27/16

DOCKET NO.  07-20 090	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to a compensable rating for bilateral hearing loss.

2.  Entitlement an increased rating for post traumatic disorder (PTSD) with a depressive disorder with paranoid features, rated as 50 percent disabling.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1966 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied entitlement to a compensable rating for bilateral hearing loss and entitlement to a rating in excess of 20 percent for depressive disorder with paranoid features.  Subsequent to the August 2006 rating decision, jurisdiction was transferred to the RO in Newark, New Jersey.

Thereafter, in a May 2011 rating decision, the RO granted service connection for PTSD and assigned a 50 percent rating, effective March 14, 2006, the date the Veteran's claim of entitlement to an increased rating for depressive disorder with paranoid features was received.  In the rating decision, the RO noted that the previously rated depressive disorder with paranoid features and had been recharacterized as PTSD.

In correspondence received in August 2011, the Veteran's representative asserted that the Veteran originally filed the increased rating claim for his service-connected psychiatric disorder on February 25, 2004.  Thus, the effective date for the 50 percent rating for PTSD should be February 25, 2004.

This matter was before the Board in November 2012, at which time it was remanded for further development.  

In a May 2011 rating decision, the RO granted an effective date of March 14, 2006 for the assignment of a 50 percent disability rating for PTSD.  Thereafter, in a February 2015 rating decision, the RO reviewed the May 2011 rating decision and determined that it contained clear and unmistakable error (CUE).  The RO concluded that the proper effective date for the grant of service connection for PTSD was February 25, 2004.  

In an August 2015 decision, the Board remanded this matter to schedule the Veteran for a Board hearing.

The Veteran testified before the undersigned at a Board videoconference hearing in November 2015.  A transcript of the hearing has been reviewed and associated with the claims file.  

The Board recognizes that in its August 2015 decision, separate increased rating claims for PTSD and depressive disorder were identified.  However, the Board observes that the rating on appeal stems from a February 2004 claim.  As the effective date for the award of PTSD now reaches back to that date, and as the depressive disorder is only rated prior to that time, such issue is not properly a component of the instant appeal.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the November 2015 Board hearing, the Veteran reported having received VA treatment for his psychiatric condition two months prior.  The Board notes that the most recent records regarding VA treatment are dated in December 2013.  On remand, outstanding VA treatment records should be obtained.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).

Additionally, a review of the evidence of record demonstrates that the Veteran has been awarded benefits from the Social Security Administration (SSA).  Notably, in VA treatment records dated in July 2004, the Veteran reported that he received monthly Social Security disability payments.  However, a copy of his SSA records has not been associated with the claims file.  Accordingly, remand is necessary to obtain the Veteran's SSA records.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Lastly, the Board finds that the issue of entitlement to a TDIU is inextricably intertwined with the issues being remanded, and thus the Board will defer consideration of the appeal with regard to entitlement to a TDUI. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA treatment records and reports relating to treatment and/or examination for a psychiatric condition and bilateral hearing loss since December 2013.

2.  Obtain a complete copy of all documents and/or evidentiary material pertaining to the Veteran's SSA disability benefits.  Any unsuccessful attempt to obtain these should be documented in the file.

3.  Undertake any additional development deemed necessary.

4.  If any benefit sought on appeal is not fully granted issue a supplemental statement of the case. Then return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




